Registration No. 033-17423 Investment Company Act No. 811-05339 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON FEBRUARY 10, 2011 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 29 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 30 [ X ] (Check Appropriate Box or Boxes) CONCORDE FUNDS, INC. (Exact Name of Registrant as Specified in Charter) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 (Address of Principal Executive Offices)(Zip Code) (972) 701-5400 (Registrant's Telephone Number, Including Area Code) Gary B. Wood, Ph.D. Concorde Financial Corporation (d/b/a Concorde Investment Management) 1000 Three Lincoln Centre 5reeway LB3 Dallas, Texas 75240-2650 (Name and Address of Agent For Service) WITH A COPY TO: Richard L. Teigen Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 It is proposed that this filing will become effective (check appropriate box): [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This Post-Effective Amendment (“PEA”) No. 29 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.28 on FormN-1A filed January25,2011.This PEANo.29 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.28 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized in the City of Dallas and State of Texas on February 10, 2011. CONCORDE FUNDS, INC. (Registrant) By:/s/ Gary B. Wood Gary B. Wood, Ph.D. President Pursuant to the requirements of the Securities Act of 1933, this Amended Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. Signature Title Date /s/ Gary B. Wood Principal Executive, February 10, 2011 Gary B. Wood, Ph.D. Financialand Accounting Officer; Director /s/ John H. Wilson Director February 10, 2011 John H. Wilson /s/ William Marcy Director February 10, 2011 William Marcy, P.E. C-1 EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-2
